                Case 21-10849-CSS   Doc 48-2   Filed 07/15/21   Page 1 of 4




                                      Exhibit A
                                    Proposed Order




DOCS_DE:234573.4 13044/001
                Case 21-10849-CSS        Doc 48-2      Filed 07/15/21      Page 2 of 4




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE



 In re:                                           Chapter 7 (Involuntary)

 PARK PLACE DEVELOPMENT                           Case No. 21-10849 (CSS)
 PRIMARY, LLC
                                                  Ref. Docket Nos. 37 and ____
                             Alleged Debtor.


   ORDER AUTHORIZING THE LENDERS TO FILE UNDER SEAL EXHIBIT “B”
 TO CASSON DECLARATION IN CONNECTION WITH THE MOTION FOR ENTRY
  OF AN ORDER DISMISSING THE INVOLUNTARY PETITION PURSUANT TO 11
 U.S.C. 707(a) AND 305(a) OR, IN THE ALTERNATIVE, GRANTING RELIEF FROM
                     THE AUTOMATIC STAY PURSUANT TO
                               11 U.S.C. 362(d)(1), (2)


          Upon the motion (the “Motion”) of Malayan Banking Berhad, New York Branch (the

“Administrative Agent”), as Administrative Agent for Malayan Banking Berhad, London Branch,

Intesa Sanpaolo S.P.A., New York Branch, Warba Bank K.S.C.P., and 45 Park Place Investments,

LLC (collectively with the Administrative Agent, the “Lenders”) for entry of an order authorizing

the Lenders to under seal the unredacted Appraisal Report attached as Exhibit B to the Declaration

of Justin Casson in Connection with the Motion for Entry of an Order Dismissing the Involuntary

Petition Pursuant to 11 U.S.C. 707(a) and 305(a) or, in the Alternative, Granting Relief from the

Automatic Stay Pursuant to 11 U.S.C. 362(d)(1), (2) [Docket No. 37] (the “Casson Declaration”),

all as more fully set forth in the Motion; and this Court having jurisdiction over this matter pursuant

to 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference from the United

States District Court for the District of Delaware, dated February 29, 2012; and this Court having

found that this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and the Alleged Debtor

having confirmed their consent to the entry of final orders or judgment by this Court pursuant to



DOCS_DE:235277.2 68794/001
                Case 21-10849-CSS        Doc 48-2      Filed 07/15/21      Page 3 of 4




Bankruptcy Rule 7008 and rule 9013-1(f) of the Local Rules; and this Court having found that

venue of this proceeding and the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408

and 1409; and this Court having found that the relief requested in the Motion is in the best interests

of the Alleged Debtor’s estate, its creditors, and other parties in interest; and this Court having

found that the Lenders’ notice of the Motion and opportunity for a hearing on the Motion were

appropriate and no other notice need be provided, except as set forth herein; and this Court having

reviewed the Motion; and this Court having determined that the legal and factual bases set forth in

the Motion establish just cause for the relief granted herein; and upon all of the proceedings had

before this Court; and after due deliberation and sufficient cause appearing therefor, it is HEREBY

ORDERED THAT:

        1.       The Motion is granted as set forth herein.

        2.       The Lenders are authorized to file the Appraisal Report under seal and such seal

shall be maintained pursuant to Local Rule 9018-1. The information contained in the Appraisal

Report shall remain strictly confidential and under seal, and use of such information shall be

subject to Local Rule 9018-1(e).

        3.       The Lenders will provide the unredacted Appraisal Report upon request and on a

highly confidential basis, to: (a) the Court; (b) the U.S. Trustee; (c) counsel for the Alleged Debtor,

and (d) with the consent of the Alleged Debtor or at the direction of the Court, to counsel for the

Petitioning Creditors. Such parties shall be bound by this order and shall at all times keep the

information contained in the Appraisal Report strictly confidential and shall not disclose such

information to any party whatsoever without the consent of the Lenders.

        4.       The Lenders and any party authorized to receive the information contained in the

Appraisal Report pursuant to this order shall be authorized and directed, subject to Local Rule




DOCS_DE:235277.2 68794/001                        11
                Case 21-10849-CSS         Doc 48-2     Filed 07/15/21     Page 4 of 4




9018-1(c), to redact specific references to the information set forth therein from pleadings filed on

the public docket maintained in this chapter 7 cases or to refer to this Order and the Appraisal

Report as needed.

        5.       Notice of the Motion satisfies the requirements of Bankruptcy Rule 6004(a).

        6.       Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this order

are immediately effective and enforceable upon its entry.

        7.       The Lenders are authorized to take all actions necessary to effectuate the relief

granted in this order in accordance with the Motion.

        8.       The Alleged Debtor is authorized to take all actions necessary to effectuate the

relief granted pursuant to this order in accordance with the Motion.

        9.       This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this order.




DOCS_DE:235277.2 68794/001                        12
